Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a storage system.
Group II, claim(s) 17, drawn to a wheel base unit.
Group III, claim(s) 18, drawn to a container handling vehicle.
Group IV, claim(s) 19, drawn to a container handling vehicle.
Group V, claim(s) 20-22, drawn to a modular container handling vehicle system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a wheel base unit comprising a connecting interface for connection to a first or second container handling module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a wheel base unit (6) comprising a connecting interface (see figs. 19-27) for connection to a first or second container handling module (22).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a container handling vehicle comprising a wheel base unit and a container handling module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a container handling vehicle (6, 22) comprising a wheel base unit (6) and a container handling module (22).
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a container handling vehicle comprising a wheel base unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a container handling vehicle (6, 22) comprising a wheel base unit (6).
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a container handling vehicle comprising a wheel base unit, a first and a second type of container handling module, and an upper surface configured as a connecting surface for connection to any of the first and second container handling modules; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a container handling vehicle comprising a wheel base unit (6) and a first and a second type of container handling module (22 corresponding to the different wheel base units shown in figs. 19-27) and an upper surface configured as a connecting surface for connection to any of the first and second container handling modules (see figs. 19-27).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a wheel base unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a wheel base unit (6).
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a wheel base unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a wheel base unit (6).
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a wheel base unit comprising a connecting interface for connection to a first or second container handling module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a wheel base unit (6) comprising a connecting interface (see figs. 19-27) for connection to a first or second container handling module (22).
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a container handling vehicle comprising a wheel base unit and a lifting device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a container handling vehicle (6, 22) comprising a wheel base unit (6) and a lifting device (see paragraph [0042], lines 16-18).
Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of a container handling vehicle comprising a wheel base unit and a container handling module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a container handling vehicle (6, 22) comprising a wheel base unit (6) and a container handling module (22).
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a container handling vehicle comprising a wheel base unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Naylor (US 2014/0277693 A1).  Naylor teaches a container handling vehicle (6, 22) comprising a wheel base unit (6).
A telephone call was made to Osha Bergman Watanabe & Burton on 8/3/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652